                                Case 3:20-cv-02731-VC Document 546 Filed 08/13/20 Page 1 of 2



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       3   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600       Fax: 213.236.2700
                       4
                           Attorneys for Respondents-Defendants
                       5   THE GEO GROUP, INC. (Sued herein as
                           GEO GROUP, INC.) and NATHAN ALLEN
                       6
                       7
                       8                              UNITED STATES DISTRICT COURT
                       9                            NORTHERN DISTRICT OF CALIFORNIA
                      10                                   SAN FRANCISCO DIVISION
                      11
                      12   ANGEL DE JESUS ZEPEDA RIVAS,                     Case No. 3:20-cv-02731-VC
                           BRENDA RUIZ TOVAR, LAWRENCE
                      13   MWAURA, LUCIANO GONZALO                          STATUS UPDATE BY THE GEO
                           MENDOZA JERONIMO, CORAIMA                        GROUP, INC. AND NATHAN
                      14   YARITZA SANCHEZ NUÑEZ,                           ALLEN RE COVID-19 POSITIVE
                           JAVIER ALFARO, DUNG TUAN                         STAFF AT MESA VERDE
                      15   DANG,
                                                                            Judge:   Hon. Vince Chhabria
                      16                    Petitioners-Plaintiffs,
                      17   v.
                      18   DAVID JENNINGS, Acting Director of
                           the San Francisco Field Office of U.S.
                      19   Immigration and Customs Enforcement;
                           MATTHEW T. ALBENCE, Deputy
                      20   Director and Senior Official Performing
                           the Duties of the Director of the U.S.
                      21   Immigration and Customs Enforcement;
                           U.S. IMMIGRATION AND CUSTOMS
                      22   ENFORCEMENT; GEO GROUP, INC.;
                           NATHAN ALLEN, Warden of Mesa
                      23   Verde Detention Facility,
                      24                    Respondents-Defendants.
                      25
                      26            Defendants THE GEO GROUP, INC. and NATHAN ALLEN hereby
                      27   provide the following status report regarding staff at Mesa Verde who have recently
                      28   tested positive with COVID-19.
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                 3:20-CV-02731-VC
                           SD #4837-8266-9255 v1                      -1-
  ATTO RNEY S AT LAW                                                                         81120 STATUS RE STAFF
     LOS A NG EL ES
                              Case 3:20-cv-02731-VC Document 546 Filed 08/13/20 Page 2 of 2



                       1            There are no Wellpath medical staff persons who are out with COVID.
                       2   There are currently seven (7) GEO staff persons that are off work with positive
                       3   COVID-19 tests, pending an appropriate quarantine period and compliance with
                       4   return to work guidelines. Since yesterday’s report, there is one additional GEO
                       5   staff who has tested positive, and one male officer who was cleared to return to
                       6   work today in compliance with GEO’s return to work guidelines and CDC
                       7   recommendations. The positive test is as follows:
                       8       1) T.S., male officer. He was last in the office on August 8, 2020. On August
                       9            9, 2020, he began experiencing symptoms including fever, chills and
                      10            stomach issues. He was tested on August 10, 2020, and received a positive
                      11            result on August 12, 2020. He is quarantining at home. Contact tracing
                      12            results are pending.
                      13
                      14   Dated: August 13, 2020                  BURKE, WILLIAMS & SORENSEN, LLP
                      15
                      16                                           By: /s/ Susan E. Coleman
                                                                        Susan E. Coleman
                      17
                                                                   Attorneys for Defendants
                      18                                           THE GEO GROUP, INC. and NATHAN
                                                                   ALLEN
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                3:20-CV-02731-VC
                           SD #4837-8266-9255 v1                    -2-
  ATTO RNEY S AT LAW                                                                        81120 STATUS RE STAFF
     LOS A NG EL ES
